Citation Nr: 1506400	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, any mood disorder, and schizophrenic reaction, latent type.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1965 to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that declined to reopen a claim for service connection for any psychiatric disorder.  In February 2014, the Board reopened the claim and remanded the appeal for further development.  The case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's acquired psychiatric disorder, diagnosed as a persistent depressive disorder, pre-existed service and did not permanently increase in severity beyond the natural progression during service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, Social Security Administration (SSA) records, lay statements from the Veteran and a family member, and the results of a VA examination in April 2014 have been obtained and considered.  

In this regard, the Board notes that not all private treatment records have been obtained.  Specifically, records of the Veteran's pre-service private hospitalization in 1962 and from two private physicians shortly after service in the early 1970s are not of record.  In March 2000, the Veteran had reported that both physicians were deceased, and he did not provide the necessary authorization to attempt recovery of records from the deceased physicians.  The Veteran acknowledged the unavailability of the hospital records in March 2014.  Requests for records from the private hospital yielded records of care in 2002 with clinical comments referring to the earlier hospitalization, but the 1962 records were reportedly not available.  Based on the foregoing, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in April 2014 with respect to the service connection issue decided herein.  The Board finds that the April 2014 VA examination, in combination with the all the evidence of record, is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a mental health examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in February 2014, the Board remanded the case in order to provide the Veteran an opportunity to identify any outstanding treatment records, to specifically include the aforementioned physicians; obtain VA treatment and SSA records; and afford him a VA examination so as to determine the nature and severity of his acquired psychiatric disorder.  As discussed previously, all available private treatment records, SSA records, and VA treatment records have been obtained, and the Veteran underwent a VA examination in April 2014 that is adequate to decide the issue.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran served as a cook and motor vehicle mechanic in the U.S. Army, to include service in Germany.  He contended in many written statements that he was inducted into service with the Army's knowledge of his pre-existing mental health difficulties and that his treatment by fellow soldiers and supervisors and assignment to duties for which he had no training caused stress and anxiety that aggravated his mental disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b) (1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record 

pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In many statements including those received in October 2004, March 2005, January 2008, February 2012, and March 2014, the Veteran reported that he experienced a "nervous breakdown" in early 1966.  He reported that fellow soldiers interfered with and sabotaged his duties in a mess hall and that his supervisor was "always on [his] back" which aggravated his nervous condition.  He further noted that he was transferred to the motor pool to perform vehicle maintenance for which he had no training and that this added to his feelings of stress and depression.  In lay statements in March 2000, December 2012, and March 2014, the Veteran's sister-in-law noted that the Army drafted the Veteran despite his mental health condition and she observed that the Veteran was much worse upon his return home. 

Service treatment records do not contain a record of an induction or entrance examination.  However, in July 1966, a member of a military medical examination board noted that an examination was performed in December 1964.  Although the board member did not note whether the mental health disorder under consideration at that time was noted on that examination, he observed a finding that the disorder did exist prior to service.  

Following initial training, the Veteran was assigned to a maintenance battalion in Germany with duties as a cook.  In late March 1966, the Veteran volunteered for duty in Vietnam, and his commanding officer recommended approval, noting that the Veteran's performance and conduct were excellent.  In late April 1966, the Veteran was reassigned duties as a vehicle repairman.  

Service treatment records showed that the Veteran sought treatment in early May 1966 for nervousness and suicidal thoughts.  He was admitted to a military hospital in Germany.  The attending military psychiatrist noted the Veteran's report that he had been treated for anxiety and auditory hallucinations at a private hospital in Bethlehem, Pennsylvania, in 1962 and had received 13 electroshock treatments (also known as electroconvulsive therapy (ECT)).  The Veteran reported that he had informed the induction examiners, but they "brushed off his statements."  The Veteran reported that he had close relationships with his family, but had few male or female friends and felt isolated after being transferred to the motor pool.  On examination, the psychiatrist noted an inappropriate affect and vague and confusing speech with some loosening of associations.  The Veteran was passive in group therapy sessions.  The psychiatrist noted that the Veteran had led a very isolated and constricted life and, from his description, may have been psychotic in the past but that there was no gross psychosis present at the time of the examination.  The psychiatrist diagnosed schizophrenic reaction, latent type, caused by minimal stress and routine military service.  The Veteran was evacuated to the continental United States for further treatment. 

The Veteran then received 52 days of inpatient treatment at a military hospital in Pennsylvania.  In a July 1966 report, the attending psychiatrist noted the same pre-service history of close reliance on family relationships and the Veteran's feelings of anxiety, depression, and loneliness.  The psychiatrist noted that the Veteran had pre-service paranoid schizophrenia at age 16 which progressed to frank auditory hallucinations and delusions requiring the electroshock treatment followed by a year of rest and medication at home.  On examination, the Veteran was extremely tense and anxious with a flat affect.  There was no thought disorder, and reason and judgment were intact but with little insight.  During the course of treatment, the Veteran participated in work therapy and socialized more with other patients.  He began to look forward to leaving the hospital and was not excessively depressed or anxious about returning home.  Although he expressed the desire to continue his Army service, he decided that his problems were such that he would not be able to do so and requested a discharge.  The psychiatrist diagnosed schizophrenic reaction, latent type, precipitated by minimal stress of routine military duty, and found that the disorder pre-existed service and was not incurred in the line of duty.  The same month, a medical board noted the same diagnosis and also that the disorder was not aggravated by active duty.  

In a June 1966 letter, the Veteran requested a discharge because of a disability and acknowledged that the disability existed prior to service and was not incident to or aggravated by military service.  He waived the right to a physical examination board and received an honorable discharge in July 1966.  

The Veteran submitted a claim for service connection for a nervous breakdown in September 1966.  Later the same month, the RO denied service connection because the record showed that the schizophrenic reaction pre-existed service and was not aggravated by service, citing the military treatment records and medical board findings.  

The Veteran sought to reopen the claim in February 1999, March 2003, January 2004, and July 2007, but was unsuccessful.  He reported receiving mental health treatment from two private physicians in the early 1970s, and VA treatment in 1984-85 and from 1993 to 2000.  As noted above, the 1970 private records could not be recovered.  VA records from 1993 through 1999 showed occasional treatment with medication for depression, particularly following the loss of his maintenance job in 1992 and the deaths of his parents.  

In January, May, and August 1996, the Veteran was examined for his disability claim with the Social Security Administration (SSA).  Examiners reviewed VA treatment records from 1993 to 1996, performed additional mental health examinations, and diagnosed major depression but ruled out all other anxiety disorders and psychoses.  In August 1996, SSA granted benefits for disability beginning in April 1992 for recurrent major depression with unspecified psychotic features.  

Records of assessments by a private physician in 1996, 2002, and 2010 are associated with the claims file.  In February 1996, the physician referred to the 1962 ECT treatment, noting the attending physician by name and that the Veteran was "totally cured" at that time.  He also noted the treatment for depression in service leading to a medical discharge because the Veteran "felt that he did not fit in."  The physician noted that the Veteran improved after discharge and went to work as a groundskeeper, later as a church sexton, and played golf with friends.  However, he experienced episodes of depression after the death of his parents and losing his job because of friction with his boss.  The physician diagnosed recurrent depression.  In July 2002, the physician noted that the Veteran was well for six years until another episode of depression in 2002.  Records of hospitalization for ten days in the same private hospital system that provided his pre-service treatment in 1962 have been recovered.  The attending physician referred to the treatment provided by his hospital system at another campus location in 1962 for thirty days that included the 13 courses of ECT.  The attending physician noted the Veteran's reports of current feelings of depression since the previous March, diagnosed major depression, and prescribed medication.  

The Veteran has received regular VA outpatient treatment for depression since September 2002.  On several occasions, the Veteran reported that he was treated for depression at a VA clinic in 1984 and 1996 for reasons that he could not remember.   In August 2003, his attending physician noted the Veteran's reports of the treatment in service in 1966 but that after discharge "did well" but with recurrent episodes in 1984, 1996, and 2002.  In 2006 and 2007, clinicians noted causes for the depression were difficulties with work supervisors, inability to leave the home in winter, and viewing old movies that suggested that his life was going in the wrong direction.  However, some routine primary care screenings for depression were negative.  A private physician in 2010 and 2011 also assessed the Veteran's mental health status as stable and in correspondence in July 2011 noted that the depressive disorder was treated and had not returned.  VA outpatient records starting in 2012 through May 2014 showed no further ongoing examination or prescriptions for medication for depression, and routine screenings continued to be negative.  

In April 2014, a VA psychologist interviewed the Veteran, reviewed the claims file, and examined the Veteran.  The psychologist accurately summarized the Veteran's history and noted his contentions and reports of his experiences and treatment.  Again, the Veteran reported hospitalization and ECT for a depressive episode prior to service.  He reported that during service he had some friends without interpersonal conflict but that the work environment was "high pressure."  The Veteran discussed a "return to mental health treatment" in 1984 but did not mention the private treatment in the 1970s or the episodes in 1996 or 2002.  The psychologist noted that records showed intermittent treatment but no current follow-up or medications.  On examination, the psychologist noted a mildly dysphoric mood and restricted affect but no other deficits and diagnosed persistent depressive disorder.  The psychologist found that the Veteran had only one disorder and that the disorder pre-existed service because of the 1962 depressive episode with suicidal ideation that required hospitalization and ECT treatment based on both the Veteran's reports and notations in the service and post-service medical records.  The psychologist further found that the disorder did not undergo an increase in the underlying pathology during service.  Rather, he found that the military high pressure, production-oriented work environment exacerbated the pre-existing depressive disorder causing the Veteran to decompensate, requiring hospitalization.  He further noted, "[h]owever after discharge from military service his symptoms appeared to return to pre-service baseline, where they have remained ever since.  Since discharge from military service he continued to maintain adequate occupational and social functioning." 

The Board finds that service connection for an acquired psychiatric disorder is not warranted.  

The Board finds that the Veteran's acquired psychiatric disorder during the period covered by this appeal is best diagnosed as a persistent depressive disorder, manifested by mild symptoms with episodic exacerbations caused by work and family stress.  Therefore, the requirement for a current disability has been met.  Although the Veteran was diagnosed during service with a schizophrenic reaction, latent type, this diagnosis was never assigned at any time in multiple treatment encounters after discharge from service. 

As noted above, a record of an induction physical examination, possibly performed in December 1964, is not in the file.  In consideration of the notation by a medical board member that an induction examination was performed and, resolving all doubt in favor of the Veteran, the Board will proceed as if there was no notation in the record of a disability at the time of induction and that the presumption of soundness attaches.  Therefore, the Veteran is presumed to have been in sound condition at the time of entry on active duty.  

However, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran entered service with a pre-existing mental health disorder and such did not permanently increase in severity beyond the natural progression during service.  

Relevant to whether the Veteran's psychiatric disorder pre-existed service, the Board notes that such manifested with an exacerbation in 1962.  Thereafter, he had similar symptoms of depression and anxiety during and after service.  In fact, the episode prior to service was more severe because it included suicidal ideations requiring significant ECT that was not repeated during or after service.  Even though medical records confirming the diagnosis and treatment have not been recovered, the Veteran repeatedly reported the pre-service episode to clinicians during and after service and has not challenged the fact of the onset of his disorder prior to service.  In December 2012, a family member also referred to the aggravation of the Veteran's pre-existing condition during Army service.  Moreover, during the 2002 episode, the attending physician who worked in the private hospital system that provided treatment in 1962 also noted the earlier episode, diagnosis, and length and nature of ECT treatment.  The Board finds that the lay and medical evidence clearly and unmistakably shows that the Veteran had a mental health disorder manifesting as episodes of depression and anxiety prior to service.  

The Board further finds that, while the Veteran did experience another less severe exacerbation of his disorder during service as clearly demonstrated in the military hospital and medical board records, the clear and unmistakable evidence shows that such did not permanently increase in severity beyond the natural progression during service.  In this regard, the in-service symptoms of depression and anxiety were caused by the Veteran's perception of work-related stress, limited social contact, and detachment from close family relationships, which had similarities to the Veteran's lay reports of his earlier episode prior to service but without suicidal ideations and with treatment only by medication and group therapy.  The Board places greatest probative weight on the findings of both military attending physicians and the medical evaluation board that the disorder observed during service was the same disorder as had onset prior to service and was not aggravated by events in service.  Although these medical officers did not use the phrase "beyond the normal progression," the physicians clearly identified the causes for his service exacerbation as a response to a routine military work and living situation and not an unusual traumatic event or circumstance.  That the Veteran felt that he did not fit in to the military environment further suggests that his response to a perceived stressful and lonely environment was a reasonably expected manifestation of his disorder and not caused or aggravated by an event or feature of military service.  Further, the evidence shows that the episode was far less severe than that which occurred prior to service.  

The Board acknowledges the report of the family member that the Veteran returned from the Army with symptoms worse than prior to entry.  This is credible because the Veteran was discharged immediately following the military hospitalization.  However, as lay persons, the Veteran and his family member are not competent to determine whether a mental health disorder has been permanently aggravated, a determination requiring education and training in mental health disorders which they do not possess.  The Board also acknowledges that the VA examiner in 2014 noted that the Veteran returned to baseline after service without commenting on the subsequent episodes on 1984, 1996 and 2002.  The Board places greater weight on records that show little or no mental health care for long periods of time after service and lay and medical reports of similar exacerbations in 1984, 1996, and 2002 with ultimately a reduction in severity to the current and ongoing mild level.  In fact, the Veteran's attending physicians and the 2014 VA examiner noted from the history that the Veteran returned to his "baseline" mental health status shortly after discharge from the military environment.  Post-service evidence of episodic exacerbations show that they arose from similar factors of workplace stress and relationship or family issues including the deaths of his parents which resolved to a baseline level with time and treatment.  Therefore, the Board finds that there is clear and unmistakable evidence that the exacerbation of the pre-existing disorder during service was an intermittent flare-up and not a permanent aggravation of the underlying pre-existing mental health disorder.     

Therefore, based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's current persistent depressive disorder first manifested prior to service in 1962 and that there is clear and unmistakable evidence that the flare-up episode during service was not a permanent aggravation of the underlying disorder.  Consequently, such pre-existing disorder was not aggravated by the Veteran's military service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
   

ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


